DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2020has been entered.
                                                         Status of claims
New claims 19-47 as filed amended on 8/19/2020 are pending and under examination in the instant office action. 
Claims 1-18 were canceled by Applicants.
Claim Rejections - 35 USC § 112
Indefinite
Claims 19-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is indefinite because common meaning of term “hemolysis” is a rupture of red blood cells but blood cells and/or red blood cells are absent in “a detection 
Claim 19 recites the limitation "the spectrum" in step (ii) of a method for monitoring hemolysis. There is insufficient antecedent basis for this limitation in the claim which does not recite “a spectrum” or how “a spectrum” is acquired for analyzing. 
Claim 19 is indefinite because it is unclear why phrase “in a blood testing device” is placed after “method comprising” and not after phrase “monitoring hemolysis”. It is unclear why phrase “in a blood testing device” ends with semi-coma. The use of device for practicing steps (i) and (ii) is unclear. 
                                                New Matter
Claim 47 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Newly introduced limitation “calorimetrically analyzing the plasma” has no support in the as-filed specification.  The insertion of this limitation is a new concept because it neither has literal support in the as-filed specification by way of generic disclosure, nor are there specific examples of the newly inserted limitation that would show possession of the concept of “calorimetrically analyzing the plasma”.

Secondly, the applicants’ method as described in specification (page 9, lines 12-18) and as claimed (claim 34) comprises consecutive step for reconstitution of separated blood sample streams for further clinical uses of reconstituted blood sample. However, “calorimetrically analyzing the plasma” would make plasma unusable for reconstitution because calorimetric analysis of plasma would mean applications of reagents, heat and/or color changes that would make plasma separated for analysis unusable for reconstitution of original blood sample. Thus, newly inserted claimed concept and/or practice of “calorimetrically analyzing the plasma” is not encompassed by the instant application and, thus, has no support in the as-filed specification. 
This is a matter of written description, not a question of what one of skill in the art would or would not have known.  The material within the four corners of the as-filed specification must lead to the generic concept.  If it does not, the material is new matter.  Declarations and new references cannot demonstrate the possession of a concept after the fact.  Thus, the insertion of phrase “calorimetrically analyzing the plasma” is considered to be the insertion of new matter for the above reasons.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 47 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Farkas et al. (Thermochimica Acta, 2003, 404, pages 141-148).
The reference by Farkas discloses (see page 142, col. 2, section 2.2.2) a method comprising:
step of separating blood cells from plasma within a blood sample into a first zone (such as a first tube) containing plasma and blood cells, and into a second zone (such as another second tube) containing plasma that is substantially devoid of blood cells and that contains free hemoglobin; and 
step of “calorimetrically analyzing the plasma” with free hemoglobin using DSM (differential scanning calorimetry) measurements within the second zone or in the second tube to determine a degree of hemolysis (free hemoglobin content) in/within original blood sample.
Thus, the cited reference by Farkas discloses the same method as claimed, wherein the cited method comprises same active steps as claimed and same structural elements as claimed. Therefore, the cited reference is considered to anticipate the claimed invention.

s 19, 20, 26-28, 31-33 and 46 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Henkelman et al (Materials Science and Engineering C 29 (2009) 1650-1654).
The cited reference by Henkelman discloses a method for monitoring hemolysis (measuring free hemoglobin in blood samples), wherein the method comprises (see page 1651, col. 2, section 2.8): 
in a system for blood testing (same as a generic “blood testing device”) practicing steps of:
(i)    separating or partitioning an original blood sample such as to separate plasma from blood cells and to provide for a supernatant that is substantially devoid of blood cells; wherein in a detection region of the blood testing device such that the detection region comprises plasma substantially devoid of blood cells; and
(ii)    analyzing the spectrum of the supernatant with a spectrophotometer to detect hemolysis (free hemoglobin) within the original blood sample;
wherein in the cited method the whole system for blood testing includes a generic “detection region” space comprising both means for separating/partitioning and means for analyzing the spectrum; and, thus, in the cited method the “detection region” space allows for practice both steps separating and analyzing.
Therefore, the cited reference is considered to anticipate claims 19 and 31.
As applied to claim 20: the blood testing system of cited method comprises “fluidic housing” as intended to be used in “detection region” space within the broadest meaning of the claims. 
 As applied to claims 26-28; in cited method analyzing the spectrum of the supernatant is practiced with a spectrophotometer that is aligned or attached to 
With respect to claims 32, 33 and 46 it is noted that claimed limitations are generic and, thus, the claimed limitations such as “flow path”, “micro channels”, “flow is arrested”  can be distinguished from sequence of events and/or series of analytical vessels or tubes used in the cited method. 
Thus, the cited reference by Henkelman discloses the same method as claimed, wherein the cited method comprises same active steps as claimed and same structural elements as claimed. Therefore, the cited reference is considered to anticipate the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-47 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,902,489 (Yasuda et al), US 8,865,003 (Yang) and Jonsson et al (Ann Thorac Surg 2004, 78: 1572-1577).
 The cited US 5,902,489 (Yasuda et al) is relied upon for teaching of a method of using an apparatus, that allows for a reversible separation of particles in a biological sample under application of acoustic forces, as intended for detecting and analyzing contents of the biological sample. The biological sample is a whole blood including 
The cited US 5,902,489 (Yasuda et al) does not describe specific clinical chemistry assays including detecting hemolysis and/or hemoglobin detection in blood samples.
However, the cited US 8,865,003 (Yang) teaches the use of acoustic forces for separation or for partitioning  whole blood sample into samples of blood cells and samples of blood plasma (entire document including abstract), wherein the separated blood plasma samples are used for diagnostic immunoassays and for clinical chemistry assays (col. 4, lines 60-62).
It is known prior art to detect hemoglobin in plasma after separation of blood cells and blood plasma by acoustic forces in microfluidic microchannel devices as clearly evidenced by the reference  by Jonsson et al.; for example: see entire document including figures and page 1574, col. 2, par. 2, lines 9-12). In the method of the reference by Jonsson et al a photometer is used for detecting free hemoglobin (hemolysis) in plasma separated from blood cells under acoustic forces.

Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicants’ arguments filed on 8/19/2020 have been fully considered. Some of arguments are moot in view of new grounds of rejections. Some arguments are not found persuasive.
Claim rejection under 35 U.S.C. 102(a) (1) as being anticipated by US 5,902,489 (Yasuda et al) has been withdrawn because the cited reference does not explicitly teaches the use of its apparatus for detection of hemoglobin (hemolysis) in plasma separated from whole blood. But the cited document teaches partitioning/separation of 

With regard to claim rejection under 35 U.S.C. 103 as being unpatentable over US 5,902,489 (Yasuda et al), US 8,865,003 (Yang) and Jonsson et al (Ann Thorac Surg 2004, 78: 1572-1577) Applicants ague that secondary references do not cure deficiencies of disclosure by Yasuda.
However, the cited references are in the same field of endeavor (such as analyzing blood and/or blood plasma compositions) and they seek to solve the same problems as the instant application and claims (such as measuring components of blood plasma), and one of skill in the art is free to select components available in the prior art, In re Winslow, 151 USPQ 48 (CCPA, 1966).
The blood plasma samples partitioned from whole blood by acoustic forces are used for diagnostic immunoassays and for clinical chemistry assays as taught and/or suggested by US 8,865,003 (Yang); and free hemoglobin has been detected in plasma samples partitioned from blood cells by acoustic forces in microfluidic microchannel devices as clearly evidenced by the reference  by Jonsson et al.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
February 18, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653